Interlocutory judgment modified so as to provide that defendant Bulkley, individually and as surviving partner, shall recover costs of the action to be taxed, also that the costs of plaintiff and defendant Bulkley shall be paid out of the proceeds of sale. This court reverses so *921much, of the third conclusion of law as is inconsistent with the above direction; also the second conclusion of law as contrary to law and the evidence. This court also finds as matter of fact that the premises described in the complaint, while held by defendant BulHey and Charles N. Davidson, deceased, as tenants in common, were purchased by said defendants for the purposes of the former partnership of Davidson & BulHey, p.aid for by partnership funds, and used and appropriated to partnership purposes until the death of said Charles N. Davidson, and as matter of law that upon the death of Charles N. Davidson the defendant BulHey as surviving partner was entitled to the control and management of said property for the purpose of liquidating the affairs of the partnership. The court finds as matter of fact that such liquidation has been completed and the debts of the partnership have been paid, and there is no longer any reason to delay the sale of the property and division of the proceeds in accordance with the judgment herein as modified, and as so modified the judgment is affirmed, without costs to either party. No opinion. Blaekmar, P. J., Rich, Putnam, Kelly and Jaycox, JJ., concur. Settle order on notice.